DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripper et al. (3,190,590).
Regarding claim 1, Ripper et al. shows A spray boom (fig 1) comprising: a boom frame (W); a spray section (S) coupled to the boom frame, the spray section including an elongated spray pipe (S) configured to be fluidly coupled to a fluid source; a nozzle (N) coupled to the spray pipe and configured to be fluidly coupled to the fluid source, the nozzle including a tip (outlet of N) for spraying the fluid; a first actuator (J) coupled at one end to the boom frame and at an opposite end to the nozzle, the first actuator controllably extending and retracting to move the nozzle between a raised position and a lowered position relative to an underlying surface (fig 1), wherein the first actuator is 
Regarding claim 2, wherein when the first actuator is in an unbiased position, the first actuator is positioned rearward of the boom frame (it is reward of at least a part of the frame). 
Regarding claim 5,  wherein the second actuator controllably extends and retracts to move the nozzle between the raised position and the lowered position (fig 1).
Regarding claim 8, a sensor (17) disposed in electrical communication with the controller and configured to detect a distance between the nozzle and a target; wherein, in use of the spray boom, the sensor communicates the distance to the controller and 
Regarding claim 32,  wherein when the actuator is in a biased position, the actuator extends at an angle of ninety degrees to the underlying surface (this depends on the angle of the underlying surface.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.

Claim(s) 1 and 9 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotelueschen et al. (2017/0027103) in view of Ripper et al. (3,190,590).
Regarding claims 1 and 9, Grotelueschen et al. shows a spray boom (fig 1) comprising: a boom frame (28); a spray section (38) coupled to the boom frame, the spray section including an elongated spray pipe (38) configured to be fluidly coupled to a fluid source; a nozzle (58) coupled to the spray pipe  and configured to be fluidly coupled to the fluid source (inherent), the nozzle including a tip for spraying the fluid (fig 
but fails to disclose a first actuator coupled at one end to the boom frame and at an opposite end to the nozzle, the first actuator controllably extending and retracting to move the nozzle between a raised position and a lowered position relative to an underlying surface, wherein the first actuator is arranged below the boom frame relative to the underlying surface and extends perpendicular to the boom frame from the boom frame to the spray pipe, a second actuator coupled at one end to the boom frame and at an opposite end to the spray section, the second actuator being spaced along the spray section from the first actuator, wherein the second actuator is arranged below the boom frame relative to the underlying surface and extends perpendicular to the boom frame from the boom frame to the spray pipe; and a controller coupled to each one of the first and second actuators, wherein the controller includes memory having instructions stored therein and a processor coupled to the memory, wherein the instructions are executable by the processor to cause the processor to control operation of the first actuator and the second actuator independently of one another to cause the first actuator to have a first length and the second actuator to have a second length different from the first length, wherein such control performed by the processor enables the spray section to be disposed at different angles relative to the boom frame in use of the spray 
However, Ripper et al. shows A spray boom (fig 1) comprising: a boom frame (W); a spray section (S) coupled to the boom frame, the spray section including an elongated spray pipe (S) configured to be fluidly coupled to a fluid source; a nozzle (N) coupled to the spray pipe and configured to be fluidly coupled to the fluid source, the nozzle including a tip (outlet of N) for spraying the fluid; a first actuator (J) coupled at one end to the boom frame and at an opposite end to the nozzle, the first actuator controllably extending and retracting to move the nozzle between a raised position and a lowered position relative to an underlying surface (fig 1), wherein the first actuator is arranged below the boom frame relative to the underlying surface and extends perpendicular to the boom frame from the boom frame to the spray pipe, a second actuator (J’) coupled at one end to the boom frame and at an opposite end to the spray section, the second actuator being spaced along the spray section from the first actuator (fig 1), wherein the second actuator is arranged below the boom frame relative to the underlying surface and extends perpendicular to the boom frame from the boom frame to the spray pipe (fig 1); and a controller (fig 3) coupled to each one of the first and second actuators, wherein the controller includes memory having instructions stored therein and a processor coupled to the memory (col 3, lines 31-37), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the spray sections 38 of Grotelueschen with the actuators and sprays= sections of Ripper et al. in order to have each spray section controllable so that it is parallel to the ground as taught by Ripper et al.(col 1, line 67- col 2 line 2).
Regarding claim 32,  wherein when the actuator is in a biased position, the actuator extends at an angle of ninety degrees to the underlying surface (this depends on the angle of the underlying surface.  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripper et al. (3,190,590) in view of Horton et al. (3,478,967)
Regarding claims 3 Grotelueschen et al. as modified above, shows all aspects of the applicant’s invention as in claim 1, but fails to disclose  a trip assembly coupled between the boom frame and actuator, the trip assembly biasing the actuator to the biased position.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the trip mechanism of Horton et al. between the boom frame and the actuator of Ripper et al, in order to allow the boom to pivot forwards and backwards as taught by Horton et al.(fig 2).

Claims 4, 21-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripper et al. (3,190,590) as modified by Horton et al. (3,478,967) above, further in view of Benest (5,507,435)
Regarding claims 4, 21 and 28, Ripper et al shows all aspects of the applicant’s invention as in claims 3, 21 and 28 above, but fails to disclose that the trip assembly includes a damper.
However, Benest teaches a trip assembly that includes a spring and damper (128)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the damper of Benest to the trip assembly of Ripper et al as modified above in order to dampen rapid movements as taught by Benest (col 10 lines 40-41)

Regarding claim 22, the break away from Horton allows the device to perform the functions of claim 22.
Regarding claim 23,  when the actuator is in the at least one unbiased position, at least one of the actuator and the nozzle is positioned forward of the boom frame (the break away from Horton allows the device to perform the functions of claim 22).
Regarding claim 24,  wherein the trip assembly biases the actuator to the biased position (the break away from Horton allows the device to perform the functions of claim 22).  
Regarding claim 27,  wherein the spring and the damper retract to decrease lengths thereof in response to movement of the actuator along an arcuate path in a second direction away from the biased position that is opposite the first direction (fig 2 Horton).
Regarding claims 26, 28 and 34, Ripper et al as modified above fails to disclose that the damper  includes a rod that at least partially defines a piston and a cylinder that defines a chamber in which the piston is slidably disposed.
The examiner takes official notice that linear dampers damper  include a rod that at least partially defines a piston and a cylinder that defines a chamber in which the piston is slidably disposed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a linear damper that includes a rod that 
Regarding claims 31 and 35 wherein the spring and the damper extend to increase lengths thereof in response to movement of the actuator along an arcuate path in a first direction away from the biased position, and wherein the spring and the damper retract to decrease lengths thereof in response to movement of the actuator along an arcuate path in a second direction away from the biased position that is opposite the first direction (fig 2, Horton).
Regarding claim 32,  wherein when the actuator is in a biased position, the actuator extends at an angle of ninety degrees to the underlying surface (this depends on the angle of the underlying surface.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, 14-19, 21-24 of copending Application No. 16/018653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-12, 14-19, 21-24 of copending Application No. 16/018653 teach all limitations of claims 1, 8 and 9 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/034855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/034855 teach all limitations of claims 1, 8 and 9 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/8/21